Appeal by the defendant from a judgment of the County Court, Rockland County (Cowhey, J.), rendered February 22, 1988, convicting him of attempted grand larceny in the third degree, falsifying business records in the first degree (two counts) and misconduct by an attorney, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not *739against the weight of the evidence (see, CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). The instant case turned on the credibility of the witnesses, particularly in regard to their testimony concerning the purpose of the $5,000 paid by Dale Tippins to the defendant, his assigned counsel at a prior criminal trial. As is apparent from their verdict, the jury resolved the issue in favor of the People’s witnesses, who testified that the sum paid was intended as trial counsel fees. Because the record supports that determination, we will not disturb it.
We have examined the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Brown, J. P., Kunzeman, Harwood and Rosenblatt, JJ., concur.